                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



KATINA B. HEBERT                                                       CIVIL ACTION

VERSUS                                                                 17-641-SDD-RLB

ASCENSION PARISH
SCHOOL BOARD


                                         RULING

        Before the Court is the Plaintiff, Katina Hebert’s, Motion in Limine to Exclude

Testimony and Evidence Regarding the Plaintiff’s Job Performance.1 Defendant, the

Ascension Parish School Board (“APSB”), has filed an Opposition2. The Court has

considered the Motion and Opposition, the evidence submitted, and the applicable law

and, for the reasons which follow, the Motion shall be DENIED.

        The Court discussed the facts and the procedural posture in a prior Ruling3 and it

will not be reiterated herein. As it relates to the subject Motion, Plaintiff moves the Court

to prevent the Defendant from offering testimonial or other evidence pertaining to Mrs.

Hebert’s alleged poor performance as a teacher and from making reference to this alleged

poor performance at trial and in papers before this Court; or alternatively, prevent the

Defendant from relying on, introducing, or making any reference to evidence that it has

allegedly failed to produce; or alternatively, ordering the Defendant to fully comply with

Magistrate Judge Bourgeois’ order and permit the Plaintiff’s expert, Michael Deshotels,



1
  Rec. Doc. 60.
2
  Rec. Doc. 67.
3
  Rec. Doc. 114.


52443
to submit a supplemental report upon receipt of the documents that he was hired to

analyze.4

        Plaintiff argues that the APSB must be precluded from offering evidence of

Plaintiff’s job performance as a teacher because it failed to produce documents which

would allow Plaintiff to challenge this defense.

        “In a discriminatory-termination action under the ADA, the employee may either

present direct evidence that she was discriminated against because of her disability or

alternatively proceed under the burden-shifting analysis first articulated in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), a Title VII

case.”5 Under McDonnell Douglas, Hebert must first carry the burden of making a prima

facie case of disability discrimination. If Plaintiff makes a prima facie showing of disability

discrimination, then the burden shifts to the employer to demonstrate that it had a

“legitimate, nondiscriminatory reason” for the termination. Then, the burden shifts back to

the plaintiff to demonstrate that the employer’s purported legitimate, nondiscriminatory

reason is pretextual.6 The Plaintiff argues that the Defendant’s failure to fully comply with

the Magistrate Judge’s Discovery Orders will also impair the Plaintiff’s ability to make her

prima facie showing of disability discrimination and impair Plaintiff from demonstrating

pretext. The gravamen of the Plaintiff’s argument is that APSB failed to produce evidence

of the comparative performance of other teachers. Plaintiff argues that, “If there were

other teachers whose students performed the same as, or worse than, Mrs. Hebert’s

students on any of these measures, during Mrs. Hebert’s employment, this would cast



4
  Rec. Doc. 60-1.
5
  E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).
6
  McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).


52443
doubt on the Defendant’s purported legitimate, nondiscriminatory reason for her

termination.”7 The Plaintiff further argues that “there were other teachers at Sorrento

Primary, during her employment, who performed at the same level or worse than she did,

but were not terminated. Thus, the performance of other teachers during Mrs. Hebert’s

employment at Sorrento Primary is highly material to her prima facie case.”8

        Defendant APSB responds that the subject Motion in Limine “is a thinly veiled

attempt to file an untimely discovery motion or to give Hebert’s purported education expert

another opportunity to render a revised report.” 9

        Plaintiff’s motion to preclude APSB form “offering testimonial or other evidence

pertaining to Mrs. Hebert’s alleged poor performance as a teacher, and from making

reference to this alleged poor performance at trial” is DENIED. However, APSB will not

be permitted to offer evidence of comparative teacher performance. The Court will not

permit APSB to present evidence or argue the alleged deficiencies in Ms. Hebert’s job

performance as related to the performance of other teachers. Under McDonnell Douglas10

if Hebert carries her prima facie burden of showing disability discrimination, then the

burden shifts to APSB to demonstrate that it had a “legitimate, nondiscriminatory reason”

for the termination. Plaintiff’s job performance is relevant to this inquiry and APSB

produced documentation regarding same in discovery. The Plaintiff’s principal complaint

is that the APSB failed to produce records regarding the Plaintiff’s comparative

performance relative to other teachers. The Plaintiff argues that “the performance of other

teachers bears directly on the Defendant’s purported legitimate, nondiscriminatory


7
  Rec. Doc. 60-1, p. 9.
8
  Id. at 17.
9
  Rec. Doc. 67, p. 4.
10
   411 U.S. 792, 802 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).


52443
reason.”11 The APSB counters that Hebert was terminated “based upon her individual

performance ratings and scores.”12 Plaintiff argues that “if the evidence shows that other

teachers performed at the same level as Mrs. Hebert or worse . . . then it would support

the Plaintiff’s argument that APSB’s purported reason was pretextual.”13

        As a matter of state law, “[A] final performance rating of "ineffective" pursuant to

the performance evaluation program as provided in R.S. 17:3881 through 3905… shall

constitute sufficient grounds for disciplinary action….”. Hence, it is not necessary that

Hebert’s performance be compared to any other teachers. The Court will not permit APSB

to present evidence or argue the alleged deficiencies in Mrs. Hebert’s job performance

as related to the performance of other teachers.

        While Hebert’s job performance relative to other teachers may be probative on the

pretext issue,14 the Plaintiff failed to challenge the Defendant’s supplemental responses

to discovery.15 Plaintiff asks the Court to order APSB “to fully comply with Magistrate

Judge Bourgeois’ order, and permit[] the Plaintiff’s expert, Michael Deshotels, to submit

a supplemental report upon receipt of the documents that he was hired to analyze.”16 The

Court has previously excluded opinion testimony by Mr. Deshotels. Furthermore, the

Court declines to fashion a discovery sanction through the mechanism of the Plaintiff’s

Motion in Limine.




11
   Rec. Doc. 60-1, p. 17.
12
   Rec. Doc. 67, p. 6.
13
   Rec. Doc. 60-1, p. 18.
14
   Plaintiff argues that “[i]f there were other teachers whose students performed the same as, or worse than,
Mrs. Hebert’s students on [student performance] measures, during Mrs. Hebert’s employment, this would
cast doubt on the Defendant’s purported legitimate, nondiscriminatory reason for her termination.” Id.
15
   On December 3 and 5, 2018, APSB supplemented discovery responses following the Magistrate Judge’s
ruling on Plaintiff’s Motion to Compel.
16
   Rec. Doc. 60-1, p. 2.


52443
        For the reasons stated, the relief prayed for in the Plaintiff’s Motion in Limine to

Exclude Testimony and Evidence Regarding the Plaintiff’s Job Performance (Rec. Doc.

60) is DENIED. However, APSB shall not be permitted to offer evidence or make

argument that compares Hebert’s job performance to other teachers.

        Signed in Baton Rouge, Louisiana on July 8, 2019.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




52443
